IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

JACOB JONES, JR.,                        NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Appellant,                         DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D15-5119

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed July 6, 2017.

An appeal from the Circuit Court for Duval County.
Angela Cox, Judge.

Jacob Jones, Jr., pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Jennifer J. Moore, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      We reverse the trial court’s order to the extent it bars Appellant, Jacob Jones,

Jr., “from filing any further pleadings pro se or in propria persona regarding the

instant case.” Appellant asserts, and the state concedes, that it was error for the trial
court to order the prohibition without providing Appellant notice or a reasonable

opportunity to respond. See, e.g., State v. Spencer, 751 So. 2d 47, 48 (Fla.

1999); Jackson v. Parkhouse, 826 So. 2d 478, 478 (Fla. 1st DCA 2002); Hendrixson

v. Frye, 944 So. 2d 1255, 1255 (Fla. 1st DCA 2008). The order on appeal is

otherwise affirmed.

      AFFIRMED in part, REVERSED in part, and REMANDED for further

proceedings consistent with this opinion.


ROBERTS, WINOKUR, and M.K. THOMAS, JJ., CONCUR.




                                            2